Citation Nr: 1300539	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  05-01 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for fibromyalgia. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and J.D.


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to June 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  A notice of disagreement was received in August 2003; a statement of the case was issued in November 2004; and the Veteran's Form 9 Appeal was received in January 2005.

The Veteran testified before the undersigned Veterans Law Judge in October 2007.  A transcript of that proceeding has been associated with the claims file.  

This claim was previously before the Board and remanded for further development in February 2008, September 2010, and April 2012. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  


FINDINGS OF FACT

The competent evidence shows that the currently manifested fibromyalgia is not related to service.

CONCLUSION OF LAW

The criteria for service connection for fibromyalgia have not been met. 38 U.S.C.A. §§ 1110, 1131, 5102(a), 5102A (West 2002); 38 C.F.R. §§ 3.303, 3.159 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159. 

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the Veteran of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the Veteran's claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

While VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), the notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant. Pelegrini, supra.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim. Mayfield, supra. 

The RO provided the Veteran pre-adjudication notice by letter dated in February 2003.  Additional notice was sent in November 2004, November 2005, March 2006, and March 2008, and the claim was readjudicated in supplemental statements of the case, most recently in November 2012. Mayfield, 444 F.3d at 1333.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the Veteran's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition. Dingess, id. 

In addition to its duty to provide various notices to a claimant, VA also must make reasonable efforts to assist him or her with obtaining the evidence that is necessary in order to substantiate his or her claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained service treatment records, records from the Social Security Administration (SSA), private treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran a physical examination, obtained medical opinions as to the etiology of the claimed fibromyalgia disability, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Service Connection - Applicable Laws and Regulations 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection for some disorders will be rebuttably presumed if manifested to a compensable degree within a year following active service. 38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  However, the fibromyalgia disorder is not a disability for which service connection may be granted on a presumptive basis. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In determining whether service connection is warranted for any disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470; Barr, supra.  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment. Caluza, supra. 

Fibromyalgia - Factual Background 

The Veteran contends that her fibromyalgia symptoms first manifested during active duty service.  Specifically, at her October 2007 hearing before the undersigned, she testified that she experienced pain in her hips and legs while she was on active duty.  See Hearing Transcript, p. 9.  More recently, at her December 2010 VA examination, she stated that she also experienced finger and shoulder pain in-service.  She reports continuous symptomatology since that time. 

In this regard, service treatment records are completely silent for any complaints, diagnoses, or treatment relating to fibromyalgia, to include the complained of leg, hip, finger, and/or shoulder pain.  A January 1975 separation examination shows normal clinical evaluations of all relevant body systems.  Likewise, on a contemporaneous Report of Medical History, the Veteran expressly denied having swollen or painful joints; cramps in the legs; arthritis; bone, joint, or other deformities; frequent headaches; depression or excessive worry; indigestion or stomach trouble; and all other pertinent symptomatology/diagnoses.   

Following service, private medical records show that the Veteran was first treated for possible fibromyalgia in 1998, and diagnosed with fibromyalgia in 1999, more than 23 years after her separation from service in 1975. See Neurology Letter from Dr. Gerard, September 1998.  

VA and private treatment records dated from 1998 to 2010, show continued treatment for fibromyalgia.  

Of note, in a March 2003 private psychological report, the Veteran reported that she developed fibromyalgia in the 1980's. See Masterpeace Center for Counseling and Development Report, March 2003.

In June 2005, the Veteran was awarded benefits from the Social Security Administration (SSA) based on, inter alia, severe impairment associated with her fibromyalgia disability.  Documentation from SSA indicates that the Veteran reported an onset of fibromyalgia in 1997, or approximately 10 years prior to 2005 (i.e., 1995).  

In October 2007, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  She reported that she first noticed symptoms of fibromyalgia in-service (i.e., hip and leg pain), but did not seeks treatment until approximately one year after service.  The Veteran stated that she was in possession of these post-service private treatment records. See Hearing Transcript, p. 11.  To date, she has submitted no such records (or the requisite releases for VA to obtain the records). 

The Veteran underwent a VA fibromyalgia examination in December 2010.  She reported that she first experienced symptoms related fibromyalgia in the 1970's, although she was not formally diagnosed until the 1990's.  She again stated that her problems actually began in-service, and that she had pain with lifting (due to shoulder pain) and typing (due to finger pain) at that time. 

After review of the entire claims file, to include service and post-service treatment records, the December 2010 VA examiner opined that the current fibromyalgia was less likely than not caused by or a result of service.  The examiner based her conclusion on the lack of documented treatment of fibromyalgia in-service (i.e., in service treatment records and on separation examination), and the lack of treatment for decades after separation from service.  

Pursuant to the Board's April 2012 remand, the claims file was returned to the December 2010 VA examiner for an addendum opinion.  The examiner specifically addressed the Veteran's in-service complaints of pain when typing and lifting reasoned that such pain was nonspecific and could be related to any musculoskeletal condition.  In addition, she stated that fibromyalgia causes widespread pain, and thus, the Veteran's isolated in-service symptoms were not characteristic of fibromyalgia.  She explained if the Veteran's shoulder pain, for example, was her initial fibromyalgia complaint, she would not expect "it to be decades later until she had diffuse symptoms diagnosed as fibromyalgia.  Notably, the examiner stated that the Veteran denied having any musculoskeletal problems at separation.  

In 2012, the Veteran also submitted a Mayo Clinic internet article regarding fibromyalgia symptoms.  

Analysis

As an initial matter, the clinical evidence firmly establishes the presence of a currently manifested fibromyalgia disorder.  Indeed, this diagnosis was most recently confirmed upon VA examination in December 2010, and is otherwise documented in VA and private treatment reports throughout the record.  As such, the current disability requirement is met in this case. See, e.g., Shedden, supra. 

With respect to evidence of in-service incurrence of a disease (i.e., fibromyalgia), as noted above, the Veteran's service treatment records do not reflect complaints, treatment, or diagnoses relating to fibromyalgia, to include the complained of leg, hip, shoulder, or finger pain.  Moreover, the objective separation examination revealed normal clinical evaluations of all relevant body systems, and the subjective Report of Medical History was unremarkable for any fibromyalgia related complaints or findings. 

Accordingly, the Board finds that chronicity in service is not established and a showing of continuity of symptoms after discharge is required to support the Veteran's claim for service connection for fibromyalgia. 38 C.F.R. § 3.303(b) (2012); see also Shedden, supra. 

Again, post-service medical records are negative for any complaints or clinical findings of fibromyalgia until 1998 - that is, more than 23 years after separation from service.  

Nevertheless, in recent statements and sworn testimony, the Veteran has asserted that her symptoms of fibromyalgia have been continuous since service. See, e.g., Hearing Transcript, p. 9.  The Board notes that the Veteran is competent to report on such matters (i.e., in-service hip, shoulder, finger, and/or leg pain, and continuous symptomatology thereafter). Barr, supra; Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006). 

However, for the reasons discussed immediately below, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of fibromyalgia after separation from service.  

First, the Veteran's more recently-reported history of continued symptoms of fibromyalgia since service are inconsistent with the other lay and medical evidence of record.  Indeed, while she now asserts that her disorder began in service, in the more contemporaneous Report of Medical History she gave at the service separation examination in 1975, she expressly denied any history or complaints of symptoms consistent with fibromyalgia.  

The Veteran's in-service history of symptoms (or absence thereof) at the time of separation is more contemporaneous to service so it is more probative than the more recent assertions made many years after separation. See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later). 

Moreover, the post-service medical evidence does not reflect complaints or treatment related to fibromyalgia for more than 20 years following active service. The Board emphasizes the multi-year gap between discharge from active duty service (1975) and symptoms related to fibromyalgia in 1998 (a 23-year gap). See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

Lastly, the Veteran's assertions of continued symptomatology since active service, while competent, are not credible.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment. Caluza, supra.  In this case, the Veteran has variously asserted that her fibromyalgia began in-service; in the 1980's; and in the 1990's. See, e.g., Hearing Transcript; see Masterpeace Center for Counseling and Development Report, March 2003; see also SSA Award Letter/Document.  Given her inconsistent statements regarding date of onset of fibromyalgia, her credibility as to this matter is suspect, and her contentions are of minimal probative value.

In sum, the Board has weighed the Veteran's statements as to continuity of symptomatology and finds her current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than her previous, more contemporaneous in-service history and findings at service separation, and the absence of complaints or treatment for years after service.  Thus, the Board finds that continuity of symptomatology has not been demonstrated in this case. 38 C.F.R. § 3.303(b). 

There is also no other competent evidence of record indicating a link between the currently diagnosed fibromyalgia and service.  

In fact, the only medical opinions of record (i.e., those of the December 2010/April 2012 VA examiner) weigh against the Veteran's claim.  After reviewing the claims folder and examining the Veteran, the VA examiner found that fibromyalgia was not related to active duty service.  The medical opinion was based on a complete review of the record, including service records and the Veteran's reported history, and includes a sound basis and rationale.  It is therefore entitled to substantial probative weight. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

The Board has also considered the internet article submitted by the Veteran which discusses fibromyalgia symptoms, in general.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence. Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1).  However, while the internet article submitted by the Veteran addresses fibromyalgia, it does not contain any information or analysis specific to the Veteran's case.  As such, the article evidence submitted by the Veteran is of limited probative value. 

In reaching the above conclusions, the Board acknowledges the Veteran's statements regarding the origin of the disability at issue.  While the Board reiterates that she is competent to report symptoms as they come to her through her senses, fibromyalgia is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  Here, the Board attaches greater probative weight to the clinical findings than to her statements. See Cartright, 2 Vet. App. at 25. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved. See Gilbert, supra. As such, the appeal is denied.


ORDER


Entitlement to service connection for fibromyalgia is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


